Exhibit 32(b) NORTHEAST ENERGY, LP (the registrant) Section 1350 Certification We, T. J. Tuscai and MarkR. Sorensen, certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Quarterly Report on Form10-Q of the registrant for the quarterly period ended June30, 2009 (Report) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Dated:August12, 2009 T. J. TUSCAI T. J. Tuscai President (equivalent to the Chief Executive Officer) ESI Northeast Energy GP, Inc.
